Citation Nr: 0413567	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from November 1983 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

A neck disorder did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a neck 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist an appellant in developing 
the information and evidence necessary to substantiate a 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2003).   

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in April 2001 and the discussions in the 
November 2001 rating decision, June 2002 Statement of the 
Case (SOC), and the Supplemental Statements of the Case 
(SSOC).  By means of these documents, the veteran was told of 
the requirements to establish service connection and the 
reasons for the denial of his claim.  The April 2001 letter, 
which was issued prior to the initial adjudication of the 
claim, advised him of his and VA's respective duties and to 
tell VA about any additional information or evidence he 
wanted VA to attempt to obtain for him.  Even though the 
veteran was not specifically asked to submit any evidence in 
his possession pertaining to the claims, he was told about 
the information and evidence needed from him, which would 
elicit any relevant evidence in his possession.  Therefore, 
the Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

VA also has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records are on file, and his VA treatment 
records and private medical records have been associated with 
the claims file.  There is no indication that any pertinent 
evidence was not obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran was afforded VA 
examinations with appropriate opinions in 2002 and 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

In this case, the veteran's service medical records show that 
he was treated for cervical spine problems in the form of 
neck pain following a motor vehicle accident in August 1993.  
A cervical, thoracic, and lumbar bone scan was taken in 
January 1994, with reported findings referable only to the 
thoracic and lumbar spines.  The veteran was treated in 
February 1994 for continued neck pain.  Upon a Medical 
Evaluation Board separation examination in August 1993, it 
was noted that the veteran had local tenderness and muscle 
spasm present secondary to the motor vehicle accident.  

VA treatment records dated in November 1996 note the 
veteran's complaints of neck pain for two years.  There was 
severe limitation of cervical spine extension and a diagnosis 
of possible dysfunction and derangement.  During a June 1998 
VA examination for the spine, the veteran reported the in-
service motor vehicle accident and current chronic and daily 
neck pain, with numbness in his fingers and hands.  Based on 
the examination findings and x-rays of the neck, the examiner 
diagnosed degenerative joint disease of the cervical spine.  
A VA examination for fibromyalgia was also given to the 
veteran in June 1998, and the veteran again stated that he 
had neck pain associated with an in-service accident.  The 
diagnosis was fibromyalgia only on the left side of the body 
secondary to the initial injury.  

A February 1999 VA consultation showed a history of the 
veteran being involved in a motor vehicle accident in 1993 
with a flexion-extension injury of the neck.  The diagnosis 
included cervical pain after a flexion-extension injury.  It 
was noted that current x-rays were normal.  A corresponding 
magnetic resonance image (MRI), done in February 1999, showed 
mild hypertrophic degenerative spurring of multiple cervical 
vertebral endplates without evidence of spinal stenosis, with 
no evidence of herniated nucleus pulposes, and an otherwise 
negative MRI of the cervical spine.  

In June 1999, the veteran was seen at VA for musculoskeletal 
pain in the neck.  Private records from a November 1999 
examination by William Marsh, III., D.O. reflect treatment 
for musculoskeletal pain not referable to the neck.  

At his March 2000 VA examination for the spine, the focus of 
the examination was on the thoracic and lumbar spines.  There 
was no diagnosis referable to the cervical spine.  Nor was 
mention made of the cervical spine at March 2000 VA 
neurological and joints examinations.  An August 2000 VA x-
ray of the cervical spine revealed minimal osteophytosis 
without focal abnormalities.  The remainder of VA outpatient 
treatment records are referable to other disorders, but 
mention was made in psychiatric records that the veteran had 
chronic pain in his neck and other areas.  

At VA examination in September 2002, the veteran's records 
were reviewed by the examiner, and his history and complaints 
regarding the neck were recorded.  The diagnosis was 
degenerative joint disease of the cervical spine, minimal, 
less likely than not related to military service.   The 
examiner stated that a search of the claims folder did not 
reveal any evidence of treatment for a motor vehicle accident 
in August 1993.

At the veteran's VA examination in December 2003, the 
examiner noted that he reviewed every document in the claims 
folder and that during service the veteran reported to a 
physical therapist that he had been in a motor vehicle 
accident.  The diagnosis was mild osteophytosis of the 
cervical spine, not related to military service.  The 
examiner's rationale was that radiological findings were not 
unusual for males of the veteran's age, and that his medical 
records did not support a claim of injury to his neck, as 
there was no line-of-duty report, emergency room visit, or 
post motor vehicle accident customary to status post 
automobile accidents.  

The Board is aware that the examiners who conducted the VA 
examinations in September 2002 and December 2003 based part 
of their opinion on the lack of documentation of an in-
service automobile accident.  However, since the examiners 
reviewed the veteran's claims folder and service medical 
records and concluded that his current neck disorder was not 
of service origin, a third opinion is unnecessary at this 
time.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  In essence, the 2003 examiner acknowledged the 
veteran's report of an automobile accident in the service 
medical records, but noted that there were no records of 
treatment at the time of any such accident and that the 
cervical spine radiological findings were not unusual for a 
male of the veteran's age.  This opinion, which is based upon 
review of the records, is found to be persuasive.

With respect to the February VA examiner's diagnosis of 
cervical pain after a flexion-extension injury, there is no 
indication that this examiner reviewed the veteran's claims 
folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   
Nor was a rationale for the opinion provided.   Accordingly, 
the Board does not find the opinion to be of probative value.

The veteran's own lay opinion that his current neck disorder 
is related to service is not probative because he has not 
been shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and, 
likewise, lacks probative value.  See Routen v. Brown, 10 et. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a neck disorder, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a neck disorder is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



